United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chantilly, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1331
Issued: April 24, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 16, 2018 appellant filed a timely appeal from a November 30, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish more than 14 percent
permanent impairment of his right upper extremity, for which he previously received schedule
award compensation.
FACTUAL HISTORY
On February 4, 2011 appellant, then a 53-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on January 26, 2011, he slipped on ice and fell backwards,
injuring both elbows and his low back while in the performance of duty. He stopped work on
January 27, 2011. On April 5, 2011 OWCP accepted the claim for sprains of the right elbow,
forearm, and ulnar collateral ligament, and a lumbar sprain. It assigned the claim File No.
xxxxxx791. OWCP later expanded acceptance of the claim to include synovitis and tenosynovitis
of the right elbow. It paid appellant wage-loss compensation for temporary total disability
commencing March 25, 2011.3
In a report dated March 21, 2011, Dr. Robert P. Nirschl, an attending Board-certified
orthopedic surgeon, diagnosed a healing injury of the right medial ulnar collateral ligament. He
held appellant off from work. In follow-up reports through June 10, 2011, Dr. Nirschl diagnosed
calcific medial tendinosis of the right elbow, intermittent right cubital tunnel syndrome with ulnar
nerve entrapment, mild calcific lateral elbow tendinosis, and iatrogenic edema of the right wrist
and hand.
On July 26, 2011 Dr. Nirschl performed surgical resection and repair of right medial elbow
tendinosis, partial right medial epicondylectomy with excision of a major osteophytic spur, and
decompression of the right ulnar nerve. In a duty status report (Form CA-17) dated September 23,
2011, he indicated that he did not release appellant to return to work. Dr. Nirschl provided periodic
progress notes.4 He returned appellant to full-duty work, effective February 17, 2012. Appellant
returned to full-time work on February 17, 2012.
In a report dated November 14, 2013, Dr. Sarah Pettrone, an attending Board-certified
orthopedic surgeon and hand surgeon, noted appellant’s symptoms of swelling and discoloration
of the right elbow with stiffness in the right small finger. On examination, she observed full range
of right elbow motion, diminished pinch strength in the right hand, and a negative Tinel’s sign at
the right cubital tunnel. Dr. Pettrone opined that additional surgery would not be of benefit, as
appellant’s postoperative electromyography (EMG) studies had been normal.
On August 9, 2014 appellant filed a second traumatic injury claim (Form CA-1) alleging
that, when loading mail trays into his delivery vehicle earlier that day, he injured his neck, back,
left side, and right shoulder while in the performance of duty. OWCP assigned the claim File No.
xxxxxx432. Appellant stopped work on August 9, 2014. On October 3, 2014 OWCP accepted
3

Appellant participated in physical therapy treatments in March and April 2011.

4
Appellant underwent physical therapy treatments, periodic cortisone injections, and acupuncture treatments to the
right elbow from September 2011 through December 2012.

2

the claim for a right rotator cuff tear. It paid appellant wage-loss compensation for total disability
commencing October 4, 2014.
On December 12, 2014 Dr. Derek Ochiai, an attending Board-certified orthopedic surgeon,
performed an authorized right shoulder arthroscopy with a one-anchor SLAP (superior labral tear
from anterior to posterior) repair, subacromial bursectomy, two-anchor rotator cuff repair, and
right biceps tenodesis.
On June 1, 2015 appellant claimed a schedule award (Form CA-7) under OWCP File No.
xxxxxx791.
In a report dated June 30, 2015, Dr. Taeho Kim, an attending Board-certified internist,
requested an impairment rating of appellant’s right upper extremity. He noted that appellant had
sustained a right rotator cuff tear and left biceps rupture at work on August 9, 2014 and had not
returned to work following that injury.
OWCP, by development letter dated June 18, 2015, notified appellant of the type of
additional evidence needed to establish his schedule award claim, including a statement from his
attending physician that the accepted condition had reached maximum medical improvement
(MMI), and an impairment rating utilizing the appropriate portions of the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter,
A.M.A., Guides).5 It afforded appellant 30 days for submission of the necessary evidence. No
additional evidence was received.
By decision dated July 21, 2015, under File No. xxxxxx791, OWCP denied appellant’s
schedule award claim, finding that the medical evidence of record was insufficient to establish that
he had reached MMI or sustained permanent impairment of a scheduled member or function of
the body.
On August 7, 2015 appellant requested a review of the written record by an OWCP hearing
representative. He submitted a February 6, 2012 report from Dr. Nirschl, finding that appellant
had attained MMI and could resume full-duty work as of February 17, 2012. Referring to Table
15-4 of the A.M.A., Guides,6 Dr. Nirschl opined that appellant had a class 1E impairment of the
right upper extremity for epicondylitis surgery of flexor origin, equaling seven percent impairment
of the right upper extremity.7 Appellant also provided an October 14, 2014 report from Dr. Kim
diagnosing a full-thickness tear of the right supraspinatus tendon under OWCP File No.
xxxxxx432.
On February 19, 2016 OWCP obtained a second opinion report from Dr. Chester DiLallo,
a Board-certified orthopedic surgeon regarding appellant’s work limitations. Dr. DiLallo opined
5

A.M.A., Guides (6th ed. 2009).

Table 15-4, pages 398 to 400 of the sixth edition of the A.M.A., Guides is titled “Elbow Regional Grid: Upper
Extremity Impairments.”
6

7
Appellant also submitted acupuncture treatment notes from Dr. Kim dated from January 26, 2012 to
October 24, 2017.

3

that appellant could perform full-time modified work with restrictions relative to pulling, pushing,
and lifting limited to 20 pounds. On September 17, 2016 appellant returned to full-time limitedduty work as a webcam observer.
On March 13, 2017 appellant claimed a schedule award (Form CA-7) under OWCP File
No. xxxxxx432. In support of his claim, he submitted a functional capacity evaluation (FCE) and
impairment rating dated February 9, 2017 by Sean Gorman, a physical therapist. Mr. Gorman
related appellant’s symptoms of right shoulder pain with daily activities, but that he could perform
self-care activities unassisted. Appellant completed a QuickDASH questionnaire with a score of
75. On examination, he noted ranges of motion for the right shoulder of 135 degrees flexion, 30
degrees extension, 100 degrees abduction, 30 degrees adduction, 35 degrees internal rotation, and
50 degrees external rotation. Mr. Gorman found right elbow range of motion within normal limits
in all planes. He also noted 4/5 weakness in right shoulder flexion, extension, abduction,
adduction, right elbow flexion, extension, and pronation deficits in all planes of right shoulder and
elbow motion. Mr. Gorman observed 3/5 weakness in right shoulder internal and external rotation
and right elbow supination.
Referring to Table 15-5 of the A.M.A., Guides, the Shoulder Regional Grid, Mr. Gorman
selected a class 1 diagnosis-based impairment (CDX) for a rotator cuff tear. He explained that a
range of motion (ROM) rating methodology would prove the most accurate characterization of
appellant’s impairment based on his clinical presentation. Mr. Gorman assessed 14 percent
impairment of the right upper extremity for loss of motion according to Table 15-34.8 He found a
range of motion grade modifier of 2 for a 12 to 23 percent range of motion impairment according
to Table 15-35.9 Mr. Gorman also found a grade modifier for functional history (GMFH) of 2 due
to pain with normal activities, but unassisted self-care, and a QuickDASH score of 75 percent. He
did not assess a grade modifier for clinical studies (GMCS) or grade modifier for findings on
physical examination (GMPE). Applying the net adjustment formula, (GMFH - CDX) + (GMPE
- CDX) + (GMCS - CDX), or (2-1) + (0-1) + (0-1), resulted in a net modifier of zero. Mr. Gorman
therefore assessed 14 percent permanent impairment of the right upper extremity.
By decision dated June 16, 2017, under File No. xxxxxx432, OWCP denied appellant’s
schedule award claim as he did not submit medical evidence demonstrating a permanent
impairment of a scheduled member of the body. It found Mr. Gorman’s opinion was of no
probative medical value as physical therapists are not considered physicians under FECA.
On July 14, 2017 appellant requested reconsideration under OWCP File No. xxxxxx432.
He submitted a copy of Mr. Gorman’s February 9, 2017 report countersigned by Dr. Kim on
June 20, 2017. Dr. Kim confirmed that he had reviewed Mr. Gorman’s findings and concurred
with his opinion.
By letter dated October 4, 2017, OWCP requested that an OWCP district medical adviser
(DMA) review the medical record and provide an impairment rating for the right upper extremity.

8

Table 15-34, page 475 of the sixth edition of the A.M.A., Guides is titled “Shoulder Range of Motion.”

9

Table 15-35, page 477 of the sixth edition of the A.M.A., Guides is titled “Range of Motion Grade Modifiers.”

4

It provided a statement of accepted facts (SOAF), which included the right elbow injuries accepted
under OWCP File No. xxxxxx791 and the July 26, 2011 surgery.
In a report dated October 6, 2017, Dr. Michael M. Katz, a Board-certified orthopedic
surgeon acting as a DMA, reviewed the medical record and SOAF. He found that appellant had
attained MMI as of February 7, 2017, the date of Mr. Gorman’s evaluation. Dr. Katz noted that
according to the diagnosis-based impairment (DBI) rating methodology under Table 15-5,10
appellant had sustained a class 1 full-thickness rotator cuff tear with normal motion, with a default
value of five percent. Applying the next adjustment formula, (GMFH-CDX) + (GMPE-CDX), or
(2-1) + (2-1), resulted in a net modifier of plus 2, which raised the default five percent value upward
to seven percent permanent impairment of the right upper extremity. Dr. Katz noted that according
to the A.M.A., Guides and FECA Bulletin No. 17-06, if more than one method was appropriate
for rating the impairment, the method which produced the higher impairment rating should be
adopted. As the ROM method resulted in 14 percent impairment rating and the DBI method
resulted in 7 percent impairment rating, Dr. Katz found that the ROM rating method should be
applied to appellant’s case.
By decision dated October 12, 2017, under File No. xxxxxx432, OWCP vacated its
June 16, 2017 decision and granted appellant a schedule award for 14 percent permanent
impairment of the right upper extremity. The period of the award ran from February 7 to
December 9, 2017.
In a memorandum dated October 20, 2017, OWCP combined File Nos. xxxxxx432 and
xxxxxx791, designating File No. xxxxxx432 as the master file number.
By decision dated November 30, 2017, under File No. xxxxxx791, an OWCP hearing
representative affirmed OWCP’s July 21, 2015 decision which denied appellant’s schedule award
claim for permanent impairment based on the accepted right elbow conditions. He found that as
appellant’s right shoulder had been rated using the ROM method, only the single most impairing
diagnosis in the region could provide the basis for the ROM rating. The hearing representative
concluded, therefore, that OWCP properly granted appellant a schedule award for permanent
impairment of the right shoulder and not the right elbow as the shoulder impairment was the greater
of the two.
LEGAL PRECEDENT
The schedule award provisions of FECA,11 and its implementing federal regulations,12 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
Table 15-5, pages 401 to 405 of the sixth edition of the A.M.A., Guides is titled “Shoulder Regional Grid: Upper
Extremity Impairments.”
10

11

5 U.S.C. § 8107.

12

20 C.F.R. § 10.404.

5

consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.13 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.14
In addressing upper extremity impairments, the sixth edition requires identifying the
impairment class of diagnosis (CDX) condition, which is then adjusted by grade modifiers based
on functional history (GMFH), physical examination (GMPE), and clinical studies (GMCS).15 The
net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).
The A.M.A., Guides also provide that ROM impairment methodology is to be used as a
stand-alone rating for upper extremity impairments when other grids direct its use or when no other
DBI sections are applicable.16 If ROM is used as a stand-alone approach, the total of motion
impairment for all units of function must be calculated. All values for the joint are measured and
added.17 Adjustments for functional history may be made if the evaluator determines that the
resulting impairment does not adequately reflect functional loss and functional reports are
determined to be reliable.18
OWCP issued FECA Bulletin No. 17-06 to explain the use of the DBI methodology versus
the ROM methodology for rating upper extremity impairments.19 Regarding the application of
ROM or DBI impairment methodologies in rating permanent impairment of the upper extremities,
FECA Bulletin No. 17-06 provides in pertinent part:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an

13

Id. at § 10.404(a).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
15

A.M.A., Guides 494-531.

16

Id. at 461.

17

Id. at 473.

18

Id. at 474.

19

FECA Bulletin No. 17-06 (May 8, 2017).

6

impairment rating for the diagnosis in question, the method producing the higher
rating should be used.” (Emphasis in the original.)20
ANALYSIS
The Board finds that the case is not in posture for decision.
In a report dated February 9, 2017 from Mr. Gorman, a physical therapist and
countersigned on June 20, 2017 by Dr. Kim it found that appellant’s right shoulder impairment
should be calculated using the ROM methodology as Table 15-5 of the A.M.A., Guides, the
shoulder regional grid, as it provided a more accurate description of appellant’s impairment than
the DBI method.21 As he did not have normal motion, Dr. Kim properly rated appellant’s right
shoulder impairment using the ROM methodology set forth at Table 15-34 on page 475. Dr. Kim
concluded that appellant had 14 percent right upper extremity impairment due to loss of motion of
the right shoulder. An OWCP DMA reviewed Dr. Kim’s opinion and concurred with his use of
the ROM to rate the impairment of the right shoulder.
As noted, FECA Bulletin No. 17-06 indicates that in measuring range of motion, the
evaluator should obtain three independent measurements and the greatest measurement used to
determine the extent of impairment.22 The record does not establish that Mr. Gorman, the physical
therapist who performed the impairment rating later adopted by Dr. Kim, obtained three
measurements prior to rating the extent of appellant’s permanent impairment. FECA Bulletin
No. 17-06 provides that the claims examiner should instruct the physician to obtain three
independent measurements.
On remand OWCP should obtain a supplemental report from Dr. Kim containing three
independent range of measurements for the right shoulder pursuant to FECA Bulletin No. 17-06.
After such further development as deemed necessary, OWCP shall issue a de novo decision
regarding appellant’s entitlement to a schedule award for a permanent impairment of the right
upper extremity.23
CONCLUSION
The Board finds that the case is not in posture for decision.

20

Id.

21

See G.S., Docket No. 14-1732 (issued December 15, 2014) (a physical therapy report constitutes medical
evidence when countersigned by a physician).
22

Id.

23

See J.V., Docket No. 18-1052 (issued November 8, 2018); J.F., Docket No. 17-1726 (issued March 12, 2018).

7

ORDER
IT IS HEREBY ORDERED THAT the November 30, 2017 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: April 24, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

